

116 S3097 IS: To amend the Immigration and Nationality Act to provide an exception from the grounds of inadmissibility for participation in a cannabis business operating in compliance with State law.
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3097IN THE SENATE OF THE UNITED STATESDecember 18, 2019Mr. Gardner (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide an exception from the grounds of
			 inadmissibility for participation in a cannabis business operating in
			 compliance with State law.
	
		1.Exception for participation in cannabis
 businesses operating in compliance with State lawSection 212(a)(2)(A)(ii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(A)(ii)) is amended—
 (1)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and moving the items two ems to the right;
 (2)by striking the clause designation and heading and all that follows through if— and inserting the following:  (ii)Exceptions (I)Petty offenseClause (i)(I) shall not apply to an alien who committed only one crime if—; and
 (3)by adding at the end the following:  (II)Lawful cannabis businessClause (i)(II) shall not apply to an alien who admits having committed, or who admits committing, acts—
 (aa)carried out in compliance with State law; and (bb)relating to participation by the alien in a cannabis business operating in compliance with State law..